Citation Nr: 9922463	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for allergies to 
pollen, dust and mold.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the August 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which, inter alia, 
denied service connection for diarrhea and gas, and allergies 
to pollen, dust, and mold.

The case was previously before the Board in March 1996 when 
it was remanded for further evidentiary development. 


FINDINGS OF FACT

1.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that he 
has a chronic gastrointestinal disorder which was present in 
service or is otherwise related to military service.

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for allergies has 
been developed to the extent possible.  

3.  The evidence of record, to include the veteran's own 
statements and sworn testimony, demonstrates that an 
allergies to pollen, dust, and mold preexisted the veteran's 
active service.

4.  The medical evidence of record does not demonstrate that 
the veteran's preexisting allergies underwent an increase in 
service during active service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a chronic gastrointestinal disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  There is clear and unmistakable evidence that the 
veteran's allergy disorder existed prior to entrance into 
active service, and the presumption of soundness with regard 
to allergies is rebutted. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (1999).

2.  The veteran's preexisting allergies were not aggravated 
during his active military service. 38 U.S.C.A. §§ 1110, 
1153, 5107 (West 1991); 38 C.F.R. § 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran did not report for VA examinations scheduled on 
two separation occasions in accordance with the Board's March 
1996 remand. He requested rescheduling on the first occasion, 
based on his contention that he did not receive the 
examination notice in 1997.  However, he failed to report for 
the rescheduled examinations in 1998, and did not offer an 
explanation, or request further rescheduling.  In this 
regard, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate. Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. . . . When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655 (1999).  Accordingly, 
the veteran's claims will be evaluated on the basis of 
available evidence.

Factual Background

Service medical records demonstrate that on physical 
examination at the time of entry into active service no 
abnormalities related to the nose, sinuses, abdomen and 
viscera, or the anus and rectum were noted on clinical 
evaluation.  Throughout his period of 26 years active 
service, the veteran was seen on multiple occasions for upper 
respiratory symptoms, variously assessed as upper respiratory 
infection, sinusitis, colds, and allergies.  In June 1966, 6 
months after entry into active service, he reported a history 
of allergies for many years and requested medication.  
Clinical records dated in May 1968 reflect symptoms 
attributed to hayfever and sinus.  When the veteran was seen 
in June 1970 he complained of hay fever every spring, which 
was "bad" at the time.  The impression was allergic 
rhinitis.  Recurrent hayfever was noted in August 1973. In 
July 1974 the veteran was hospitalized with anaphylactic 
reaction to allergy shots.  When he was seen with allergic 
rhinitis in January 1977 the veteran gave a history of pollen 
allergies most of his life.  At that time his treatment 
involved Actifed which worked "okay."  On year later the 
assessment was the same.  At that time the veteran's 
complaints were intermittent nasal obstruction and post nasal 
drip.  His symptoms had improved since moving out of the 
city, and he continued to use Actifed.  It was noted that he 
had taken allergy shots at one time with some relief, but had 
a severe reaction.  The report of a periodic physical 
examination conducted in May 1980, stated that the veteran 
had multiple allergies, treated with medication.  In November 
1980 he received a prescription refill for allergies.  
Clinical records dated in April 1981 demonstrate the veteran 
was seen for an allergy medication refill.  He gave a history 
of allergies for 20 years.  The assessment was chronic 
allergy problems.  One month later he was doing fine with 
allergy medication.  When he was seen for medication refills 
in April and August 1985 the assessment was allergic 
diathesis.  The report of the veteran's March 1991 physical 
examination for separation from service shows he reported a 
history of ear nose and throat trouble, sinusitis, and hay 
fever.  The medical examiner noted a history of sensitivity 
to dust and pollen, and sinusitis treated with antibiotics, 
first occurrence in childhood, last occurrence 1990.  No 
abnormalities of the nose, or sinuses, were noted on clinical 
evaluation.  When the veteran was seen for unrelated 
complaints in October 1991 a medical history was recorded.  
The veteran reported that he was unable to work in dusty or 
pollen filled areas where he would experience constant 
sneezing and rash.  The medical examiner noted a history of 
hay fever since childhood treated by medication with good 
results, as well as history of adverse reaction to allergy 
shots in 1974 manifested by fainting and dizzying spells, no 
complications no sequelae.  The examiner added that 
"[a]llergies since have reduced."  In December 1991 the 
veteran was seen for a refill of allergy medicine.  The 
assessment was allergic rhinitis by history.  

Service medical records also demonstrate the veteran was seen 
intermittently during service for gastrointestinal symptoms 
including nausea, vomiting, and diarrhea beginning in March 
1968 and again in August 1968.  The veteran also had symptoms 
of nausea, diarrhea, and severe abdominal cramps, in May 
1969, diagnosed as acute gastroenteritis, organism 
undetermined.  Viral gastroenteritis was noted in September 
1969.  A proctosigmoidoscopy conducted in April 19070 
revealed no pathology.  Findings were also normal on barium 
enema which was performed in May 1970 due to symptoms 
including intermittent diarrhea.  When he was seen with 
complaints of nausea and vomiting in November 1970 the 
impression was flu syndrome.  Clinical records dated in 
December 1987 state the veteran had experienced alternating 
diarrhea and constipation since returning from overseas three 
weeks earlier.  The impression was bowel disturbance of 
unknown etiology.  A sigmoidoscopy revealed normal findings.  
Progress notes dated in February 1988 indicated that bowel 
disturbance was resolving.  The report of his March 1991 
separation examination reflected a history of stomach, liver 
or intestine trouble, with no gastrointestinal abnormalities 
found on clinical evaluation.  In October 1991 the service 
medical examiner noted a history of frequent indigestion in 
1978 caused by diet.  The veteran had been advised to watch 
his diet, but symptoms were still recurring.  

Of record is a January 1992 report of medical evaluation for 
employment which indicated the condition of the veteran's 
nose and abdomen was normal.

On VA examination conducted in May 1992 the veteran gave a 
history of intermittent diarrhea over the previous 20 years, 
with episodes occurring every four to five months, and 
lasting 5 to 10 days at times.  The veteran indicated he had 
recently lost two days work from diarrhea.  He reported his 
most recent work-up, two years earlier, including colonoscopy 
and barium enema had not revealed anything significant.  The 
veteran also reported having allergies, characterized by 
sneezing and running nose, throughout his life, even since 
childhood, and particularly noticeable during the summer 
months.  On examination of the nose, sinuses, mouth and 
throat, his nasal cavities were open.  Evaluation of the 
digestive system revealed soft abdomen, with no tenderness on 
palpation, and no organomegaly.  On genitourinary evaluation 
the stool was guaiac negative.  The handwritten diagnoses 
were partially legible and included, diarrhea, probably 
irritable bowel.  

Post service, service department medical records show the 
veteran was seen in February 1992 with abdominal pain, 
considered to be most likely of muscular etiology.  X-rays of 
the abdomen were normal at that time.  He was treated in 
February 1993 for symptoms attributed to sinusitis.  In 
October 1993 the veteran was seen with symptoms including 
vomiting, diarrhea, aches, fever, chills, increased bowel 
sound and mild generalized tenderness to palpation of the 
abdomen.  The assessment was viral gastroenteritis.  When he 
was seen in November 1993 the veteran had no current 
complaints and received allergy medication.  Private medical 
reports dated in March 1994 reflect treatment for a cold.  It 
was noted he also was allergic to pollen, dust and mold and 
normally took various medications, including Seldane, Entex 
LA, Chlortrimetron.  

When the veteran testified at his personal hearing before the 
Board in April 1994 he related that gastrointestinal 
symptoms, which he first noted in 1969, had recurred 
periodically since that time.  He felt the problem had 
increased over the previous four years and was not relieved 
by diet changes.  On average he had approximately 6 to 8 
bowel movements daily, although there were periods of weeks 
with no problems.  The veteran indicated that over the 
previous year he had lost nine days from work due to the 
condition.  In response to questioning the veteran stated 
that no doctor had given him a diagnosis for the reported 
symptoms.  He had undergone tests to include upper 
gastrointestinal study and sigmoidoscopy which revealed 
nothing significant.  The veteran also stated that during 
service his work as a telephone repairman often involved 
working in tunnels and other closed spaces where he was 
exposed to dust and dirt.  He took allergy shots with good 
results for about one year until he developed a reaction that 
resulted in his admission to the intensive care unit for 
three days.  Since then he had been taking drugs and 
treatment as needed.  Within the previous 4 to 6 years his 
treatment had reportedly involved daily medicine.  The 
veteran stated that he had experienced allergies prior to 
service, but symptoms at that time were seasonal only, unlike 
his condition at the time of the hearing, which required 
medication on a daily basis.  

In June 1997 the veteran filled out a general health 
questionnaire in which he indicated a 40 year history of 
allergies to pollen, mold, and grasses.  


Entitlement to Service Connection for Gastrointestinal 
Disability and Allergies to Pollen, Dust and Mold

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Lay testimony may be used to show 
service connection by continuity of symptomatology, as well 
as to show a nexus between the continuity of symptomatology 
and the present disability when "such a relationship is one 
as to which a lay person's observation is competent." 
Savage, 10 Vet. App. at 497.  A lay person is not generally 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  Id.

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the appellant's claim for service 
connection for a gastrointestinal disorder is not well 
grounded.  To sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet.App. 19 (1993).  A well-grounded claim is one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy  
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet.App.  359 (1995).  In order 
for a claim for service connection to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence.) Caluza v. Brown,  7 Vet.App. 
498 (1995).  

The service medical records reflect sporadic treatment for 
acute gastrointestinal symptoms, but no chronic disorder was 
diagnosed in service.  No related complaints or findings of 
abnormality were noted at separation.  Similarly, the record 
reveals no clear medical diagnosis of a chronic 
gastrointestinal disorder since service.  The May 1992 VA 
examiner's notation of diarrhea, probably attributable to 
irritable bowel, was apparently based upon the veteran's 
reported history, inasmuch as no current symptoms or related 
clinical findings were recorded at that time.  Since then the 
veteran has been treated once for viral gastroenteritis and 
once for abdominal pain considered to be muscular in origin.  
Inasmuch as the veteran did not report for the VA 
examinations scheduled in 1997 and 1998, any medical evidence 
which might have been derived from those examinations is not 
available for consideration in relation to his claim.  

Thus, it is doubtful whether the record includes sufficient 
evidence to show the presence of a current disability.  
However, even if it is assumed that the evidence is adequate 
to show a current disability for purposes of satisfying one 
of the criteria for a well-grounded claim, the claim fails to 
meet the standard for a well-grounded claim because there is 
no medical evidence showing a connection between a current 
disability and a disease or injury in service.

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  This exception applies to the lay assertions by the 
veteran with regard to an etiological link between post 
service gastrointestinal symptoms and symptoms noted during 
service, because lay persons (i.e., persons without medical 
training or expertise) are not competent to offer opinions 
concerning medical causation or diagnosis.  Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In the 
absence of any competent evidence of a chronic disability 
which is etiologically related to symptoms or events during 
service, the claim for service connection for a 
gastrointestinal disorder is not plausible, and must be 
denied as not well-grounded.    

On consideration of the claim for service connection for 
allergies, it is noteworthy that every veteran is presumed to 
have been in sound condition when examined and accepted for 
service, except as to defects, or disorders, noted at the 
time of the examination and entrance into service, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before entrance into service and was not 
aggravated by service. 38 U.S.C.A. § 1111 (West 1991).  In 
this case the record indicates that no allergies were noted 
on physical examination at entry into active service.  
Therefore the veteran was presumed to have been in sound 
condition with respect to that disorder.  

Nevertheless, in Doran v. Brown, 6 Vet.App. 283 (1994), the 
U. S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that the presumption 
of soundness may be rebutted by clear and unmistakable 
evidence consisting of the veteran's own admissions during 
inservice clinical evaluations of a preservice history of the 
disability for which service connection is claimed.  In this 
instance the first symptoms noted in service medical records 
were recorded within 6 months after entry into active 
service, and were attributed in the contemporaneous clinical 
records to the veteran's preexisting allergies.  Moreover, 
the veteran's service medical records and post service 
medical records are replete with his statements indicating a 
history of allergies for many years prior to enlistment.  His 
sworn testimony also concedes that he had a preexisting 
allergy disorder.  The evidence in its entirety, to include 
the service medical records, the veteran's testimony and the 
post service medical records, constitutes clear and 
unmistakable evidence of a preexisting allergy disorder, and 
the presumption that the appellant was in sound condition 
with respect to allergies upon his entrance into service is 
rebutted.  Accordingly, the question is whether the pre-
service condition was aggravated during the veteran's period 
of active service.

A preexisting injury or disease will be considered to have 
been aggravated in service where there is an increase in 
disability during such service unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease. 38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a)(1995).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, or during 
and subsequent to service. 38 C.F.R. § 3.306(b)(1999).

Additionally, temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened." Jensen v. 
Brown, 19 F.3d 1413 (Fed. Cir. 1994); Hunt v. Derwinski, 1 
Vet.App. 292, 297 (1991).

In this regard, the service medical records indicate that 
although the veteran was treated repeatedly for intermittent 
symptoms attributed to allergies, the underlying pathology 
did not increase in severity over the course of his active 
service.  Although the veteran testified to his assessment 
that his allergies progressed during service from seasonal 
difficulties to a constant problem, his lay assertion that 
his disability increased in severity is not competent medical 
evidence of aggravation.  McIntosh v. Brown, 4 Vet. App. 553 
(1993).  The service medical records are more consistent with 
intermittent flare-ups of allergic symptoms, with a temporary 
period of illness requiring hospitalization due to severe 
reaction to prescribed medication.  Significantly, at the 
time of his March 1991 separation examination, no current 
symptoms were noted by the examiner, and no related 
abnormalities were indicated on clinical evaluation.  The 
medical history recorded by the service medical examiner in 
October 1991 stated that hayfever was treated with good 
results, and allergies had actually reduced since 1974 when 
the veteran's had experienced a severe reaction to allergy.  
Further, the VA examination conducted in May 1992 revealed no 
active allergy symptoms or even a current complaint.  The 
available post service treatment records reflect a history of 
allergies, and allergy medication, but no objective findings 
related to active symptoms.  No additional medical 
information regarding allergies was obtained from the VA 
examination scheduled on remand inasmuch as the veteran 
failed to report for that examination.  The evidence of 
record does not support a finding that aggravation of the 
preexisting allergies occurred during the veteran's active 
duty as there is no competent medical evidence of an increase 
in the underlying disability during service.  

In conclusion, the Board has considered the doctrine of 
giving the veteran the benefit of the doubt, but that 
doctrine is not for application as the preponderance of the 
credible evidence weighs heavily against the veteran's claim 
for service connection for allergies on the basis of 
aggravation of the preexisting disorder.  Therefore, the 
Board finds that service connection for allergies is not 
warranted.



ORDER

Service connection for a gastrointestinal disability is 
denied.

Service connection for allergies to pollen, dust, and mold is 
denied.  



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

